Citation Nr: 0104562	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to an effective date earlier than January 4, 
1989, for service connection for vitiligo.

Entitlement to an effective date earlier than January 4, 
1989, for service connection for residuals of 
lymphadenectomy.

Entitlement to an effective date earlier than January 4, 
1989, for service connection for post operative residuals of 
malignant melanoma of the left foot with amputation of the 
left 5th toe.

Entitlement to an effective date earlier than January 4, 
1989, for special monthly compensation under 38 U.S.C.A. 
§ 1114(s) (West 1991).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
November 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1999 RO rating decisions that implemented 
Board decisions dated in January 1999.  The RO granted 
service connection for the conditions listed on the first 
page of this remand, effective from January 4, 1989, with 
assigned evaluations from this date.  The February 1999 RO 
rating decision also granted special monthly compensation 
based on all the veteran's service-connected disabilities 
under 38 U.S.C.A. § 1114(s), effective from this date.


REMAND


The February 1999 RO rating decision increased the evaluation 
for the veteran's post-traumatic stress disorder (PTSD) from 
30 to 100 percent, effective from October 19, 1987, in 
accordance with a January 1999 Board decision.  The veteran 
stated his disagreement with the effective date assigned for 
the total rating for the PTSD in the substantive appeal 
received in September 1999.  This disagreement constitutes a 
timely notice of disagreement with the determination.  
38 C.F.R. §§ 20.201, 20.300 (2000).  A review of the record 
indicates that the issue of entitlement to an effective date 
earlier than October 19, 1987, for the assignment of a total 
rating for PTSD, has not been made the subject of a statement 
of the case, and it should be.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  
The Board may not address this issue until the veteran has 
been sent a statement of the case.  38 C.F.R. § 20.200 
(2000); Smallwood v. Brown, 10 Vet. App. 93 (1997).


A review of the record indicates that the veteran initially 
requested an effective date in 1987 for the grant of service 
connection for the conditions being considered in this appeal 
and for the special monthly compensation under 38 U.S.C.A. 
§ 1114(s), but in his substantive appeal noted above, and in 
a written argument from the representative dated in July 
2000, an effective date in 1978 is now requested for these 
benefits.  Under the circumstances in this case, it the 
judgment of the Board that the RO should consider the 
veteran's claims for benefits from this earlier effective 
date prior to appellate review of these matters.


In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to an 
effective date earlier than October 19, 
1987, for the total rating for PTSD.  
They should be advised to submit a VA 
Form 9, substantive appeal, within 60 
days to complete the appeal of this 
issue.  38 C.F.R. § 20.200.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  If the benefits sought on appeal are 
denied, the veteran and the representative 
should be provided with an appropriate 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




